 

A.M. CASTLE & CO. 8-K [cas-8k_031816.htm]

Exhibit 10.1



  

AMENDED AND RESTATED
TRANSACTION SUPPORT AGREEMENT

 

March 16, 2016

 

This AMENDED AND RESTATED TRANSACTION SUPPORT AGREEMENT (this “Agreement”)
amends and restates in its entirety the Transaction Support Agreement previously
entered into by and between (i) A.M. Castle & Co. (the “Company”) and (ii) the
undersigned beneficial holders or investment advisor or manager for such
beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Support Party”) of Existing Secured Note Claims (as defined
below), Existing Convertible Note Claims (as defined below) and/or common stock
or other equity interests of the Company (“Company Common Stock”), dated January
2016 (as amended as of January 29, 2016, the “Existing Agreement”). Each of the
Company and the Support Party shall be referred to herein as a “Party”, and
collectively as the “Parties.”

 

Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement by reference, and all references to this Agreement shall
include the exhibits hereto. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the term sheet attached
hereto as Exhibit A (the “Term Sheet”). The terms of this Agreement and the Term
Sheet shall, whenever possible, be read in a complementary manner; provided,
however, that to the extent there is a conflict between this Agreement and any
of the exhibits hereto, including the Term Sheet, this Agreement (without
reference to such exhibits) shall control and govern.

 

RECITALS

 

WHEREAS, the Parties wish to amend and restate the Existing Agreement;

 

WHEREAS, the Parties have discussed the possibility of consummating certain
exchange transactions (collectively, the “Transactions”) involving the Company’s
outstanding indebtedness and obligations under:

 

(a)          that certain Indenture, dated as of December 15, 2011, by and among
the Company, as Issuer, the Guarantors from time to time party thereto, and U.S.
Bank National Association, as Trustee and Collateral Agent (the “Existing
Secured Note Indenture” and the notes issued thereunder, the “Existing Secured
Notes” and the claims arising thereunder, the “Existing Secured Note Claims” );
and

 

(b)          that certain Indenture, dated as of December 15, 2011, by and among
the Company, as Issuer, the Guarantors from time to time party thereto, and U.S.
Bank National Association, as Trustee (the “Existing Convertible Note Indenture”
and the convertible notes issued thereunder, the “Existing Convertible Notes”
and the claims arising thereunder, the “Existing Convertible Note Claims”, and
together with the Existing Secured Note Claims, the “Supporting Claims”);

 





 

  

WHEREAS, it is contemplated that the Transactions will be effectuated pursuant
to (a) a private exchange offer in which the Company will offer to issue new
12.75% Senior Secured Notes due 2018 (such notes, the “New Secured Notes”) in
exchange for the Existing Secured Notes (the “Secured Note Exchange Offer”), (b)
a consent solicitation (the “Consent Solicitation”) to effectuate certain
amendments to the Existing Secured Note Indenture, including, without
limitation, the elimination of certain restrictive covenants and the release of
all liens on the collateral securing the Existing Secured Notes and related
guarantees and obligations and (c) a number of private exchanges in which the
Company will issue new 5.25% Senior Secured Convertible Notes due 2019 (such
notes, the “New Convertible Notes”) to the Supporting Convertible Noteholders
(as defined below) in exchange for their Existing Convertible Notes (the
“Convertible Note Exchanges”), in the case of each of clauses (a) – (c), on
terms and conditions consistent with those set forth herein and in the Term
Sheet;

 

WHEREAS, the Company may, from time to time, enter into one or more additional
transaction support agreements on substantially similar terms to this Agreement
(each such agreement, an “Additional Transaction Support Agreement”) with other
holders of (i) Existing Secured Notes (all such holders of Existing Secured
Notes that are party to this Agreement or an Additional Transaction Support
Agreement, the “Supporting Secured Noteholders”), (ii) Existing Convertible
Notes (all such holders of Existing Convertible Notes that are party to this
Agreement or an Additional Transaction Support Agreement, the “Supporting
Convertible Noteholders”), and/or (iii) Company Common Stock (all such holders
of Company Common Stock that are party to this Agreement or an Additional
Transaction Support Agreement, together with the Supporting Secured Noteholders
and Supporting Convertible Noteholders, the “Supporting Stakeholders”);

 

WHEREAS, the Parties have engaged in arm’s length, good faith discussions with
the objective of reaching an agreement regarding the Transactions; and

 

WHEREAS, the following sets forth the agreement among the Parties concerning
their support for, subject to the terms and conditions hereof and in the Term
Sheet, the Transactions.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby
agrees as follows:

 



2 

 

  

AGREEMENT

 

1.           Transaction Documents.

 

(a)          The definitive documents and agreements governing the Transactions
shall include:

 

(i)          (1) the confidential exchange offering memorandum for the Secured
Note Exchange Offer (the “Secured Note Exchange Offering Memorandum”), (2) the
supplemental indenture that will effectuate the proposed amendments (the
“Proposed Amendments”) to the Existing Secured Note Indenture and the other
related loan documents set forth in the Consent Solicitation, (3) an
intercreditor agreement (or an amended and restated intercreditor agreement)
(the “Intercreditor Agreement”), which will set forth the relative rights and
priorities between and among the lenders under that certain Loan and Security
Agreement, dated as of December 15, 2011, by and among, inter alia, the Company,
as Borrower, certain of its subsidiaries, as Co-Borrowers and Guarantors, and
Wells Fargo, National Association, as Lender and Administrative Agent (the
“First Lien Loan Agreement”, and the credit facility provided for thereunder,
the “ABL Facility”), the holders of the New Secured Notes and the holders of the
New Convertible Notes, which Intercreditor Agreement shall be generally
consistent with that certain Intercreditor Agreement, dated as of December 15,
2011, by and among Wells Fargo, National Association, as First Lien Agent, and
U.S. Bank National Association, as Second Lien Agent, except that such
Intercreditor Agreement shall also provide for a third-priority lien for the
benefit of the New Convertible Notes on the collateral securing the New Secured
Notes and the First Lien Loan Agreement as contemplated by this Agreement, and
shall otherwise contain reasonable and customary terms for an intercreditor
agreement of this nature; (4) the indenture governing the New Secured Notes (the
“New Secured Notes Indenture”) and any related security, pledge or other loan or
collateral documents; (5) a registration rights agreement with respect to all
shares of Company Common Stock issued in connection with the Secured Note
Exchange Offer (the “Registration Rights Agreement”); (6) a registration
statement to register the resale of all Company Common Stock issued to
Supporting Secured Noteholders in connection with the Secured Note Exchange
Offer (the “Registration Statement”); (7) any amendments, modifications, waivers
or consents with respect to the First Lien Loan Agreement reasonably necessary
or appropriate to consummate the Transactions (the “First Lien Loan Agreement
Consent”); (8) the New Secured Notes Supplemental Indenture (as defined below);
and (9) any other related documents, releases, agreements, or instruments
reasonably necessary or appropriate to effectuate the Secured Note Exchange
Offer (collectively, the “Secured Note Exchange Transaction Documents”);

 

(ii)         (1) the Intercreditor Agreement; (2) the indenture governing the
New Convertible Notes (the “New Convertible Notes Indenture”), the security
agreement for the New Convertible Notes (the “New Convertible Notes Security
Agreement”), and any other related security, pledge or other loan or collateral
documents; (3) a registration rights agreement with respect to the shares of
Company Common Stock (the “Conversion Shares”) to be issued to the Supporting
Convertible Noteholders in the Convertible Note Exchanges (the “Conversion
Shares Registration Rights Agreement”); (4) a registration statement to register
the resale of all Conversion Shares that will be issuable upon conversion of the
New Convertible Notes (the “Conversion Shares Registration Statement”); and (5)
any other related documents, releases, agreements, or instruments reasonably
necessary or appropriate to effectuate the Convertible Note Exchanges
(collectively, the “Convertible Note Exchange Transaction Documents”); and

 



3 

 

  

(iii)        the proxy statement on Schedule 14A relating to the annual or
special meeting of the Company’s stockholders to obtain the Stockholder Approval
(as defined below) and associated materials (collectively, the “Proxy
Statement”, and together with the Secured Note Exchange Transaction Documents
and the Convertible Note Exchange Transaction Documents, the “Transaction
Documents”)

 

(b)          Each of the Transaction Documents shall be consistent with this
Agreement and the Term Sheet and shall otherwise be in form and substance
reasonably acceptable to the (i) Company; (ii) the Required Supporting
Stakeholders (as defined below); (iii) solely with respect to the Secured Note
Exchange Transaction Documents, the Required Secured Noteholders (as defined
below); and (iv) solely with respect to the Convertible Note Exchange
Transaction Documents, the Required Convertible Noteholders (as defined below).
For the avoidance of doubt, and in addition to any provision in the underlying
operative documents, once the Transaction Documents have been finalized, such
documents shall not be further amended, supplemented or modified in any material
respect without the consent (not to be unreasonably withheld, conditioned, or
delayed) of the (1) Company; (2) the Required Supporting Stakeholders; (3)
solely with respect to the Secured Note Exchange Transaction Documents, the
Required Secured Noteholders; and (4) solely with respect to the Convertible
Note Exchange Transaction Documents, the Required Convertible Noteholders. For
purposes of this Agreement, (A) the “Required Supporting Stakeholders” shall
mean Supporting Stakeholders holding, in the aggregate, more than 50.0% of the
aggregate outstanding principal amount of Supporting Claims held by all
Supporting Stakeholders at such time; (B) the “Required Secured Noteholders”
shall mean Supporting Stakeholders holding, in the aggregate, more than
two-thirds of the aggregate outstanding principal amount of Existing Secured
Note Claims held by all Supporting Stakeholders at such time; and (C) the
“Required Convertible Noteholders” shall mean Supporting Stakeholders holding,
in the aggregate, more than two-thirds of the aggregate outstanding principal
amount of Existing Convertible Note Claims held by all Supporting Stakeholders
at such time.

 

2.           Representations of the Parties.

 

Each Party, severally and not jointly, represents and warrants that, as of the
Effective Date (as defined below):

 

(a)          except as expressly provided in this Agreement (including the
exhibits hereto), it has all requisite corporate, partnership, limited liability
company or similar authority to execute this Agreement and carry out the
Transactions contemplated hereby and perform its obligations contemplated
hereunder, and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
corporate, partnership, limited liability company or other similar action on its
part.

 

(b)          the execution, delivery and performance by such Party of this
Agreement does not violate (i) any provision of law, rule or regulation
applicable to it or any of its subsidiaries in any material respect or (ii) its
charter, certificate of incorporation or bylaws (or other similar governing
documents) or those of any of its subsidiaries.

 



4 

 

  

(c)          it is validly existing and in good standing under the law of the
state of its organization and this Agreement is a legally valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability and except as
any indemnification provisions relating to securities law liabilities may be
unenforceable.

 

(d)          except as expressly provided in this Agreement (including the
exhibits hereto), the execution, delivery and performance by such Party of this
Agreement and the Transactions contemplated hereby do not and will not require
any material registration or material filing with, material consent or material
approval of, or material notice to, or other material action to, with or by, any
federal, state or other governmental authority or regulatory body, other than
those which have been obtained, taken or made.

 

(e)          if such Party is the Support Party, it (i) either (A) is the
beneficial owner (as defined below) of the aggregate principal amount of
Existing Secured Note Claims, Existing Convertible Note Claims, and/or Company
Common Stock set forth below its name on the signature page hereof (collectively
the “Participating Claims/Interests”), free and clear of any claims, liens or
encumbrances that could be reasonably expected to adversely affect in any
material way such Support Party’s ability to perform any of its obligations
under this Agreement at the time such obligations are required to be performed
(for avoidance of doubt, any liens, or encumbrances arising under, out of, or
relating to prime brokerage or other account agreements applicable to the
accounts in which the Participating Claims/Interests are held would not be
deemed reasonably expected to have an adverse material effect on performance of
obligations), or (B) has investment and voting discretion with respect to such
Participating Claims/Interests in respect of matters relating to the
Transactions contemplated by this Agreement and has the power and authority to
bind the beneficial owner(s) of such Participating Claims/Interests to the terms
of this Agreement, and (ii) has full power and authority to act on behalf of,
vote and consent to matters concerning such Participating Claims/Interests in
respect of matters relating to the Transactions contemplated by this Agreement.

 

3.           Commitments of the Support Party.

 

During the period beginning on the Effective Date and ending on the date of the
occurrence of a Support Termination Event (as defined below) (the “Support
Effective Period”), the Support Party agrees that it shall, subject to the terms
and conditions of this Agreement (including those set forth in the Term Sheet):

 



5 

 

  

(a)          (i) subject to receipt of the First Lien Loan Agreement Consent,
validly and timely (A) tender, prior to the expiration of the Early Consent
Deadline, all of its applicable Participating Claims/Interests into the Secured
Note Exchange Offer, (B) deliver its consent to the Proposed Amendments in the
Consent Solicitation, prior to the Early Consent Deadline, with respect to the
full amount of its Existing Secured Note Claims set forth below its name on the
signature page hereof; and (C) exchange all of its applicable Participating
Claims/Interests for New Convertible Notes in a Convertible Note Exchange, to be
settled on the Convertible Note Exchange Settlement Date (as defined in the Term
Sheet), in accordance with the applicable Transaction Documents; and (ii) except
as permitted hereunder and under the applicable Transaction Documents, not
withdraw or revoke its tender in the Secured Note Exchange Offer, or its consent
in the Consent Solicitation, as applicable;

 

(b)          if the approval of the holders of the Company Common Stock is
sought to effectuate any component of the Transactions, including any
stockholder approval required under NYSE Rule 312.03 in connection with the
issuance of the Conversion Shares (the “Stockholder Approval”), it shall vote
all Company Common Stock that it beneficially owns to approve such actions, and
take such other and further actions with respect to such Company Common Stock as
are reasonably necessary or appropriate to obtain approval of the Transactions;

 

(c)          (i) use its commercially reasonable efforts to assist the Company
in consummating the Transactions as soon as reasonably practicable on terms
consistent with this Agreement, including within the time frames contemplated in
this Agreement, and (ii) execute and deliver any other agreements, documents or
instruments reasonably necessary to effectuate and consummate the Transactions;
and

 

(d)          not directly or indirectly, or encourage any other entity to
directly or indirectly, delay, impede, or take any other action or inaction to
interfere with the acceptance, implementation, or consummation of the
Transactions.

 

(e)          to the extent the Support Party is a beneficial owner of the New
Secured Notes, give their consent to the New Secured Notes Supplemental
Indenture (as defined below).

 

4.           Commitments of the Company.

 

During the Support Effective Period, the Company agrees that it shall, subject
to the terms and conditions of this Agreement (including those set forth in the
Term Sheet):

 

(a)          use its commercially reasonable efforts to (i) prepare, or cause to
be prepared, the Transaction Documents, (ii) take all steps reasonably necessary
or desirable to commence the Transactions as provided for in this Agreement as
soon as reasonably practicable and consistent with the time frames contemplated
in this Agreement, (iii) take all steps reasonably necessary to obtain any and
all required regulatory and/or third-party approvals for the Transactions, (iv)
consummate the Transactions as soon as reasonably practicable on terms
consistent with this Agreement, including within the time frames contemplated in
this Agreement, and (v) execute and deliver any other agreements, documents or
instruments reasonably necessary to effectuate and consummate the Transactions;

 



6 

 

  

(b)          neither (i) withdraw or terminate the Secured Note Exchange Offer
(other than due to the impossibility of fulfilling a condition precedent other
than the Minimum Participation Condition) nor (ii) waive any condition precedent
to consummation of either the Secured Note Exchange Offer or the Convertible
Note Exchanges, in each case without the prior written consent of the Required
Secured Noteholders and the Required Convertible Noteholders (such consent not
to be unreasonably withheld, conditioned, or delayed);

 

(c)          use its commercially reasonable efforts to timely file with the
Securities and Exchange Commission
(the “SEC”) its Annual Report on Form 10-K for the year ended December 31, 2015
(the “2015 10-K”), which 2015 10-K shall contain all information required by
Part III of such Form;

 

(d)          file with the SEC, (i) not later than the fifth business day
following the date the Company files its 2015 10-K, the Conversion Shares
Registration Statement on the appropriate form, and use its commercially
reasonable efforts to have it declared effective by the SEC as soon as
practicable thereafter, and (ii) to the extent and at the times required
pursuant to the Term Sheet, the Registration Statement on the appropriate form,
and use its commercially reasonable efforts to have it declared effective by the
SEC as soon as practicable after the filing thereof;

 

(e)          promptly after the satisfaction of all conditions precedent to the
consummation of the Convertible Note Exchanges set forth in the Term Sheet,
settle the Convertible Note Exchanges on the Convertible Note Exchange
Settlement Date in accordance with this Agreement;

 

(f)           use its commercially reasonable efforts to provide counsel to the
Support Party with draft copies of all material documents, filings, agreements
and instruments (including, without limitation, all Transaction Documents) that
the Company intends to file or execute in connection with the Transactions as
soon as reasonably practicable, and in no event later than three business days
prior to the date that it intends to file or execute such documents filings,
agreements and instruments, and the Company shall incorporate all reasonably
requested comments of the Support Party to such documents, filings, agreements
and instruments;

 

(g)          not directly or indirectly, or encourage any other entity to
directly or indirectly, delay, impede, or take any other action or inaction to
interfere with the acceptance, implementation, or consummation of the
Transactions;

 

(h)          continue to operate the Company’s business in the ordinary course;

 

(i)           comply with all applicable laws, rules and regulations (including,
without limitation, the Securities Act of 1933 (the “Securities Act”) and the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated under each) in its conduct and completion of the
Transactions;

 



7 

 

  

(j)           hold an annual or special meeting of its stockholders to obtain
the Stockholder Approval as soon as practicable and in no event later than June
30, 2016;

 

(k)          use its commercially reasonable efforts to obtain the requisite
consents for the New Secured Notes Supplemental Indenture (as defined below);
and

 

(l)           after obtaining the requisite consents therefor, execute a
Supplemental Indenture (the “New Secured Notes Supplemental Indenture”) to the
New Secured Notes Indenture to effectuate amendments that (i) permit the
Convertible Note Exchanges to occur (including, without limitation, permitting
the incurrence of debt and liens in connection therewith), (ii) eliminate the
requirement under the New Secured Notes Indenture for the Company to complete a
registered exchange offer to holders of Existing Convertible Notes and (iii)
permit additional New Convertible Notes to be issued to holders of Existing
Convertible Notes who are not Supporting Convertible Noteholders in exchange for
their Existing Convertible Notes, on terms no more advantageous to such holders
than those offered to Supporting Convertible Noteholders.

 

5.           Transfers of Participating Claims/Interests

 

(a)          During the Support Effective Period, the Support Party agrees that
it shall not sell, transfer, assign or otherwise dispose of (each, a “Transfer”)
any ownership (including beneficial ownership)1 in its Participating
Claims/Interests, whether directly or through a Qualified Marketmaker (as
defined below) except to a party that is a Supporting Stakeholder or that agrees
to become a Supporting Stakeholder and that executes and delivers to counsel to
the Company, prior to the date of the relevant Transfer, an Additional
Transaction Support Agreement (such transferee, a “Permitted Transferee”);
provided that any such Participating Claims/Interests shall automatically be
deemed to be subject to the terms of the Additional Transaction Support
Agreement to which such Permitted Transferee is a party. Any Transfer of
Participating Claims/Interests by the Support Party that does not comply with
the procedures set forth in this Agreement shall be deemed void ab initio
without the need for further action by any Party. The Support Party shall have
no liability under this Agreement arising from or relating to the failure of a
Permitted Transferee to comply with the terms of any applicable Additional
Transaction Support Agreement.

 



 



1 As used in this Agreement, the term “beneficial ownership” means the direct or
indirect economic ownership of, and/or the power, whether by contract or
otherwise, to direct the exercise of voting rights and the disposition of, the
Participating Claims/Interests or the right to acquire such Participating
Claims/Interests.

 



8 

 

 

(b)          Notwithstanding anything to the contrary herein, (i) a Qualified
Marketmaker (as defined below) that acquires any Participating Claims/Interests
with the purpose and intent of acting as a Qualified Marketmaker for such
Participating Claims/Interests shall not be required to be a Supporting
Stakeholder or to otherwise execute and deliver an Additional Transaction
Support Agreement, nor shall such Qualified Marketmaker be subject to the
proviso of Section 5(b). Any Permitted Transferee (whether acquiring
Participating Claims/Interests directly from a Support Party or indirectly
through a Qualified Marketmaker) may validly and timely tender any such
Participating Claims/Interests and deliver its consent in the Consent
Solicitation (if applicable) prior to the expiration of the applicable periods
set forth herein and in the Transaction Documents, and (ii) this Section 5 shall
not preclude the Support Party from (1) settling or delivering any Participating
Claims/Interests that would otherwise be subject to the terms of this Agreement
to settle any confirmed transaction pending as of the Effective Date or (2)
executing on or after the Effective Date one or more hedge, swap or other
short-sale transactions with respect to the Company Common Stock, and thereafter
settling or delivering any Company Common Stock in connection with such
transactions, in each case without requiring the counterparty or transferee
thereof to comply with the provisions of this Agreement (including Section 5(a)
hereof).

 

(c)          As used herein, the term “Qualified Marketmaker” means an entity
that (a) holds itself out to the public or the applicable private markets as
standing ready in the ordinary course of business to purchase from customers and
sell to customers claims against, or interests in, the Company (or enter with
customers into long and short positions in claims against, or interests in, the
Company), in its capacity as a dealer or market maker in claims against, or
interests in, the Company and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

(d)          This Agreement shall in no way be construed to preclude the Support
Party from acquiring additional Existing Secured Note Claims, New Secured Notes,
Existing Convertible Note Claims, New Convertible Notes and/or Company Common
Stock ; provided, however, that any such additional Existing Secured Note
Claims, New Secured Notes, Existing Convertible Note Claims, New Convertible
Notes and/or Company Common Stock shall automatically be subject to all of the
terms of this Agreement.

 

6.           Termination of Obligations.

 

This Agreement shall terminate and, except as set forth in Section 16, all
obligations of the Parties shall immediately and automatically terminate and be
of no further force and effect upon the first to occur of any of the following
events (each, a “Support Termination Event”):

 

(a)          by the mutual written consent of the Company and the Required
Supporting Stakeholders, provided that notice of such termination is provided
within five business days to the persons and entities listed on Schedule 1
annexed hereto, in accordance with Section 13 hereof;

 

(b)          upon the material breach by the Company of any of the undertakings,
representations, warranties or covenants of the Company set forth in this
Agreement, which breach remains uncured for a period of five business days after
the receipt of written notice of such breach from the Required Supporting
Stakeholders and unless such breach is waived by the Required Secured
Noteholders and the Required Convertible Noteholders;

 



9 

 

  

(c)          upon the material breach by the Support Party of any of the
undertakings, representations, warranties or covenants of the Support Party set
forth in this Agreement, which breach remains uncured for a period of five
business days after the receipt of written notice of such breach from the
Company unless waived by the Company; or

 

(d)          upon the occurrence of any of the following, unless such Support
Termination Event is waived or, as applicable, extended, in writing by the
Required Secured Noteholders and the Required Convertible Noteholders:

 

(i)          at 11:59 P.M. prevailing Eastern Time on January 15, 2016, unless
the Company has commenced the Secured Note Exchange Offer by such time;

 

(ii)         at 11:59 P.M. prevailing Eastern Time on the fifth business day
after the date the 2015 10-K is filed by the Company with the SEC, unless the
Company has filed the Conversion Shares Registration Statement;

 

(iii)        at 11:59 P.M. prevailing Eastern Time on March 31, 2016, unless the
Secured Note Exchange Offer has been consummated by such time;

 

(iv)        at 11:59 P.M. prevailing Eastern Time on June 30, 2016, unless all
of the Convertible Note Exchanges have been consummated by such time;

 

(v)         at 11:59 P.M. prevailing Eastern Time on June 30, 2016, unless the
Company shall have obtained the Stockholder Approval by such time;

 

(vi)        at 11:59 P.M. prevailing Eastern Time on March 31, 2016, unless the
Company shall have obtained an unqualified audit opinion of Deloitte & Touche
LLP with respect to the Company’s audited financial statements as of and for the
year ended December 31, 2015;

 

(vii)       at 11:59 P.M. prevailing Eastern Time on March 31, 2016, unless the
Company shall have filed with the SEC the Form 10-K for 2015;

 

(viii)      the issuance by any governmental authority, or any other regulatory
authority or court of competent jurisdiction, of any ruling, order, injunction,
judgment or decree enjoining or otherwise preventing the consummation of the
Transactions;

 

(ix)        (A) the Company sells, assigns, transfers, conveys or otherwise
disposes of all or substantially all of its assets or property in one or more
related transactions; (B) a Change of Control (as defined in the Existing
Secured Note Indenture); or (C) the Company taking any corporate action for the
purpose of authorizing any of the foregoing;

 



10 

 

  

(x)         the commencement of an involuntary bankruptcy case against the
Company or any of its subsidiaries or the filing of an involuntary petition
seeking a bankruptcy, winding up, dissolution, liquidation, administration,
moratorium, reorganization or other relief in respect of the Company or any of
its subsidiaries or debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, administrative, receivership
or similar law now or hereafter in effect (provided that such involuntary
proceeding is not dismissed within a period of thirty days after the filing
thereof) or if any court of competent jurisdiction enters an order that grants
the relief sought in such involuntary proceeding; or

 

(xi)        the Company taking any of the following actions: (A) voluntarily
commencing any case or filing any petition seeking bankruptcy, winding up,
dissolution, liquidation, administration, moratorium, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect,
(B) consenting to the institution of, or failing to contest in a timely and
appropriate manner, any involuntary proceeding or petition described above,
(C) applying for or consenting to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of its assets,
(D) filing an answer admitting the material allegations of a petition filed
against it in any such proceeding, (E) making a general assignment or
arrangement for the benefit of creditors or (F) taking any corporate action for
the purpose of authorizing any of the foregoing.

 

Upon the occurrence of a Support Termination Event, unless waived pursuant to
Section 9, this Agreement shall terminate, each Party shall be released from its
commitments, undertakings and agreements under or related to this Agreement and
any of the Transaction Documents, and there shall be no liability or obligation
on the part of any Party hereto; provided, however, that in no event shall any
such termination relieve a Party hereto from (i) liability for its breach or
non-performance of its obligations under this Agreement before the date of such
termination and (ii) obligations under this Agreement which expressly survive
any such termination pursuant to Section 16 hereunder. Upon termination of this
Agreement, any consents, tenders and votes delivered by the Support Party prior
to such termination with respect to any action that has not yet been consummated
shall be deemed, for all purposes, to be null and void from the first instance
and shall not be considered or otherwise used in any manner by the Company.

 

7.           Good Faith Cooperation; Further Assurances; Transaction Documents.
The Parties shall cooperate with each other in good faith and shall coordinate
their activities (to the extent practicable) in respect of all matters
concerning the implementation and consummation of the Transactions. Furthermore,
each of the Parties shall take such action (including executing and delivering
any other agreements and making and filing any required regulatory filings) as
may be reasonably necessary to carry out the purposes and intent of this
Agreement. Each of the Parties, as applicable, hereby covenants and agrees
(a) to negotiate in good faith the Transaction Documents consistent with the
terms hereof and the Term Sheet and (b) subject to the satisfaction of the terms
and conditions set forth herein, to execute the Transaction Documents (in each
case to the extent such Party is contemplated to be a party thereto).

 



11 

 

  

8.           Specific Performance. It is understood and agreed by the Parties
that money damages would not be a sufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy for
any such breach, including, without limitation, any order of a court of
competent jurisdiction requiring any Party to comply with any of its obligations
hereunder; provided, however, that each Party agrees to waive any requirement
for the securing or posting of a bond in connection with such remedy.

 

9.           Amendments and Waivers. This Agreement, including the exhibits
hereto, may not be modified, amended, or supplemented, nor shall any provision
or requirement hereof be waived, without the prior written agreement signed by
both (i) the Company and (ii) the Required Supporting Stakeholders; provided,
however, that (x) if a proposed amendment would have a material,
disproportionate and adverse effect on (1) the Supporting Secured Noteholders,
then the consent of the Required Secured Noteholders shall also be required to
effectuate such amendment; and/or (2) the Supporting Convertible Noteholders,
then the consent of the Required Convertible Noteholders shall also be required
to effectuate such amendment; and (y) any amendment or waiver of (A) the
provisions of Section 6(d) or this Section 9, or (B) any amendment to the Term
Sheet relating to maturity, interest rate, method or amount of payment, rate of
exchange, redemption, security or minimum condition shall require the consent of
each of the Supporting Stakeholders. Any waiver of any condition, term or
provision to this Agreement must be in writing signed by the Company, the
Required Supporting Stakeholders, the Required Secured Noteholders and/or the
Required Convertible Noteholders, as applicable.

 

10.         Representation by Counsel. Each Party acknowledges that it has had
the opportunity to be represented by counsel in connection with this Agreement
and the transactions contemplated by this Agreement. Accordingly, any rule of
law or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel, shall have no application and is expressly waived.

 

11.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflict of laws that would require the application
of the law of any other jurisdiction. By its execution and delivery of this
Agreement, each of the Parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in either a state or federal court of
competent jurisdiction in the State and County of New York. By execution and
delivery of this Agreement, each of the Parties hereto hereby irrevocably
accepts and submits itself to the exclusive jurisdiction of each such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO ABOVE.

 



12 

 

  

12.         Effective Date. This Agreement, as amended and restated, shall
become effective, and each Party hereto shall be bound to the terms of this
Agreement, as of March 16, 2016, provided the Company, the Required Secured
Noteholders and the Required Convertible Noteholders have executed and delivered
a signature page to this Agreement and any applicable Additional Transaction
Support Agreements (the “Effective Date”); provided, however, that the Effective
Date for any Supporting Stakeholder that executes an Additional Transaction
Support Agreement after the occurrence of the Effective Date, as determined
pursuant to the proceeding clause, shall be the date that such Supporting
Stakeholder executes such Additional Transaction Support Agreement.

 

13.         Notices. All demands, notices, requests, consents and other
communications under this Agreement shall be in writing, sent contemporaneously
to each of the Parties, and deemed given when delivered, if delivered by hand,
or upon transmission, if delivered by email or facsimile, at the addresses and
facsimile numbers set forth on Schedule 1 hereto.

 

14.         Reservation of Rights. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair or restrict the ability of each Party to protect and preserve its rights,
remedies and interests, including its Participating Claims/Interests and any
other claims against the Company or other parties.

 

15.         Rule of Interpretation. Notwithstanding anything contained herein to
the contrary, it is the intent of the Parties that all references to votes or
voting in this Agreement be interpreted to include all means of expressing
agreement with, or rejection of, as the case may be, any exchange offer or
similar restructuring transaction (including the Transactions).

 

16.         Survival. Notwithstanding the termination of this Agreement in
accordance with its terms, the agreements and obligations of the Parties in
Sections 10, 11, 14, 16, 20, 22, 23 and 24 shall survive such Transfer and/or
termination and shall continue in full force and effect for the benefit of the
Parties in accordance with the terms hereof.

 

17.         Successors and Assigns; Severability. This Agreement is intended to
bind and inure to the benefit of the Parties and their respective permitted
successors, assigns, heirs, executors, estates, administrators and
representatives. For the avoidance of doubt, the preceding sentence shall not
apply to a Party’s investment advisor, manager, general partner, controlling
person or other affiliates, in their capacities as such. The invalidity or
unenforceability at any time of any provision hereof in any jurisdiction shall
not affect or diminish in any way the continuing validity and enforceability of
the remaining provisions hereof or the continuing validity and enforceability of
such provision in any other jurisdiction.

 

18.         Third-Party Beneficiary. This Agreement is intended for the benefit
of the Parties hereto and no other person or entity shall be a third party
beneficiary hereof or have any rights hereunder; provided, however, that any
Supporting Stakeholder that is a party to an Additional Transaction Support
Agreement is, and shall be deemed to be, a third party beneficiary of this
Agreement to the extent necessary to enforce those provisions of this Agreement
that require the consent, approval, support, waiver, extension or other action
by the Required Supporting Stakeholders.

 



13 

 

  

19.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement. Execution copies of
this Agreement may be delivered by facsimile, electronic mail or otherwise, each
of which shall be deemed to be an original for the purposes of this paragraph.

 

20.         Entire Agreement. This Agreement (including the exhibits attached
hereto) constitutes the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements (oral and written) and
all other prior negotiations among the Parties with respect to the Transactions,
but shall not supersede the Transaction Documents.

 

21.         Headings. The section headings of this Agreement are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Agreement and shall not affect the interpretation of this Agreement.

 

22.         Settlement Discussions. This Agreement is part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the parties hereto. Nothing herein shall be deemed an admission of any kind.
Pursuant to Federal Rule of Evidence 408, any applicable state rules of evidence
and any other applicable law, foreign or domestic, this Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding other than to prove the existence of this Agreement or in a
proceeding to enforce the terms of this Agreement.

 

23.         Publicity. Except as required by applicable law, rule or regulation,
the Company shall not, either before or after a Support Termination Event
(a) use the name of the Support Party in any press release or SEC filing without
the Support Party’s prior written consent (not to be unreasonably withheld,
conditioned, or delayed), or (b) disclose to any person, other than legal,
accounting, financial and other advisors to the Company, the principal amount or
percentage of any Participating Claims/Interests held by the Support Party or
any of its respective subsidiaries or affiliates; provided, however, that the
Company shall be permitted to disclose at any time the aggregate principal
amount of, and aggregate percentage of, any class of Participating
Claims/Interests held by all of the Supporting Stakeholders.

 

24.         Fiduciary Duties. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall create any additional fiduciary obligations on
the part of the Company or any members, partners, managers, managing members,
officers, directors, employees, advisors, principals, attorneys, professionals,
accountants, investment bankers, consultants, agents or other representatives of
the Company or its affiliated entities, in such Person’s capacity as a member,
partner, manager, managing member, officer, director, employee, advisor,
principal, attorney, professional, accountant, investment banker, consultant,
agent or other representative of the Company or its affiliated entities that
such entities did not have prior to the execution of this Agreement. Nothing in
this Agreement shall create any fiduciary duty or expand the other duties or
responsibilities, if any, of the Support Party to any other Supporting
Stakeholder, the Company or any of the Company’s creditors or other
stakeholders.

  

25.         Non-Discrimination Provision. If the Company enters into or has
entered into any Additional Transaction Support Agreement (or any amendment
thereof or waiver thereof) that contains any provision that is more favorable to
the Supporting Stakeholder party to such Additional Transaction Support
Agreement than the provisions of this Agreement, the Company shall promptly
provide the Support Party notice thereof and a copy of such provision, and upon
such notice, unless the Support Party elects otherwise within five (5) days of
such notice, this Agreement shall be deemed to be amended to conform the
provisions of this Agreement with such more favorable provision.

 



14 

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 



  A.M. Castle & co.       By:     Name:   Title:

 

Signature Page to Transaction Support Agreement

 



 



 

 

Dated:             SUPPORT PARTY SIGNATURE PAGE       Name of Institution:      
        By:           Name:           Title:                       Telephone:  
        Facsimile:                 OUTSTANDING PRINCIPAL AMOUNT OF EXISTING
SECURED NOTE CLAIMS   $                               OUTSTANDING PRINCIPAL
AMOUNT OF EXISTING CONVERTIBLE NOTE CLAIMS   $                              
NUMBER OF SHARES OF COMPANY COMMON STOCK                                  

Signature Page to Transaction Support Agreement

 



 



 

  

SCHEDULE 1

 

NOTICE ADDRESSES

 



If to the Company:     A.M. Castle & Co.   1420 Kensington Road, Suite 220   Oak
Brook, Illinois 60523   Attention: Marec E. Edgar   E-mail address:
medgar@amcastle.com       with a copy to:       Winston & Strawn LLP   35 W.
Wacker Drive   Chicago, Illinois 60601   Attention: R. Cabell Morris   E-mail
address: rmorris@winston.com       If to the Support Party:       To the
individual named on the Support Party’s signature page       with a copy to:    
  Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of the Americas  
New York, NY 10019-6064   Attention:  Andrew N. Rosenberg, Lawrence G. Wee, and
Jacob A. Adlerstein   E-mail addresses: arosenberg@paulweiss.com    
lwee@paulweiss.com     jadlerstein@paulweiss.com  





 



 



 




 

EXHIBIT A

 



 TERM SHEET

 

 



 

 

 

A.M. CASTLE & CO. 

Key Terms of Proposed exchange Transactions 

January 2016 (amended and restated as of March 16, 2016)

 

This term sheet (the “Term Sheet”) describes certain terms for (i) an exchange
offer to certain holders of the Existing Secured Notes (as defined below) (the
“Secured Note Exchange Offer”), and (ii) the issuance of New Convertible Notes
(as defined below) to each of the Supporting Convertible Noteholders holding
Existing Convertible Notes (as defined below) pursuant to the Transaction
Support Agreements (the “Convertible Note Exchanges”). The Convertible Note
Exchanges and the Secured Note Exchange Offer are referred to as the
“Transactions”.

 

This Term Sheet does not describe all of the material terms of the Transactions.
Nothing herein shall be deemed an admission of any kind. Pursuant to Federal
Rule of Evidence 408 and any applicable state or foreign rules of evidence, this
Term Sheet and all negotiations relating hereto shall not be discoverable or
admissible into evidence in any case or proceeding. Subject to execution of the
Transaction Support Agreements, this Term Sheet shall not be construed as (i) an
offer capable of acceptance, (ii) a binding agreement of any kind, (iii) a
commitment to enter into, or offer to enter into, any financing or other
agreement, or (iv) an agreement to support any transactions otherwise described
herein. Consummation of the Transactions is subject to, among other things,
definitive documentation. Capitalized terms used and not defined herein shall
have the meanings ascribed to such terms in the Transaction Support Agreements.

 

SECURED NOTE EXCHANGE OFFER

 



Exchange Offer Overview In the Secured Note Exchange Offer, A.M. Castle & Co.
(the “Company”) will offer to issue new 12.75% Senior Secured Notes due 2018
(the “New Secured Notes”) in exchange for the Company’s existing 12.75% Senior
Secured Notes due 2016 (the “Existing Secured Notes”). The Secured Note Exchange
Offer was completed on February 16, 2016.             The Secured Note Exchange
Offer shall be made to Eligible Secured Note Holders (as defined below), shall
be commenced not later than January 15, 2016 and shall comply with all
applicable securities laws.       The Secured Note Exchange Offer shall be
subject to the conditions listed under “Conditions”, below. The conditions
precedent may not be waived except as provided in the Transaction Support
Agreements.       The Secured Note Exchange Offer shall remain open for a period
of 20 business days, subject to an “Early Consent Deadline” of 10 business days
after commencement.     Conditions The obligation of the Company to complete the
Secured Note Exchange Offer is subject to the condition that not less than
66-2/3% of the Existing Secured Notes that are considered outstanding under the
Existing Secured Notes Indenture (as defined below) for the purpose of
determining whether the holders of the required principal amount of existing
notes have concurred in any direction, waiver, vote or consent shall have been
tendered into the Secured Note Exchange Offer and the holders of such Existing
Secured Notes shall have given their consent to the Proposed Amendments (as
defined below) (the “Minimum Participation Condition”) and that the requisite
lenders under the ABL Facility shall have consented to the completion of the
Transactions. The Secured Note Exchange Offer shall also be subject to customary
conditions precedent.  

 

16

 

 

  Except as provided in the Transaction Support Agreements, the Secured Note
Exchange Offer may not be withdrawn (other than due to the impossibility of
fulfilling a condition precedent other than the Minimum Participation Condition)
prior to March 31, 2016 and may not remain open after March 31, 2016.    
Exchange Offer Consideration; Settlement For each $1,000 principal amount of
Existing Secured Notes validly tendered (and not withdrawn), an exchanging
Eligible Secured Note Holder (an “Exchanging Secured Noteholder”) shall receive
$1,000 principal amount of New Secured Notes.           New Secured Notes will
bear interest from (and including) the last interest payment date on which
interest was paid on the Existing Secured Notes. Accrued and unpaid interest
will not be paid on Existing Secured notes that are accepted for exchange.
Interest on the Existing Secured Notes accepted for exchange will cease to
accrue upon the issuance of the New Secured Notes.       To the extent that the
conditions precedent to the Secured Note Exchange Offer have been satisfied at
the Early Consent Deadline, the Company shall effectuate early settlement of the
Secured Note Exchange Offer with respect to all Existing Secured Notes tendered
prior to the Early Consent Deadline, which settlement shall occur promptly after
the Early Consent Deadline. To the extent settlement with respect to Existing
Secured Notes tendered in the Secured Note Exchange Offer has not occurred as of
the expiration date of the Secured Note Exchange Offer, such settlement shall
occur promptly after such expiration date. Each settlement date described in
this paragraph is referred to as a “Secured Exchange Settlement Date.”    
Consent Solicitation In connection with the Secured Note Exchange Offer, the
Company shall concurrently commence a solicitation of consents (the “Consent
Solicitation”) to the “Proposed Amendments” specified in the Offer to Exchange,
including, without limitation, (i) the elimination of certain restrictive
covenants in the Indenture governing the Existing Secured Notes (the “Existing
Secured Note Indenture”) and (ii) the release of all liens on the collateral
securing the Existing Secured Notes and related guarantees and obligations.    
    Eligible Secured Note Holders who tender their Existing Secured Notes in the
Secured Note Exchange Offer shall be deemed to have consented to the Proposed
Amendments.       Eligible Secured Note Holders who tender their Existing
Secured Notes prior to the Early Consent Deadline shall be entitled to receive a
consent fee equal to 2.00% of the aggregate principal amount of Existing Secured
Notes so tendered, which shall be payable 50% in cash and 50%, in the Company’s
sole direction, either in cash or in the Company’s common stock, par value $0.01
per share (the “Company Common Stock”), rounded down to the nearest whole share,
which Company Common Stock shall be valued at the VWAP of such Company Common
Stock for the 20 trading days prior to the first public announcement of the
Secured Note Exchange Offer (the “Exchange Offer Announcement Date”). 

 



2 

 

 



  Holders of Existing Secured Notes who are not Eligible Secured Note Holders
who give their consents to the Proposed Amendments prior to the Early Consent
Deadline shall be entitled to receive a consent fee equal to 2.00% of the
aggregate principal amount of Existing Secured Notes for which a consent has
been given, payable in cash.       A supplemental indenture to the Existing
Secured Note Indenture shall be executed by the Trustee, the Company and the
other parties thereto promptly after the requisite consents for the Proposed
Amendments under the Existing Secured Indenture are received, but the Proposed
Amendments shall not be operative until a Secured Exchange Settlement Date has
occurred.       All payments of consent fees shall be made at the first Secured
Exchange Settlement Date after the Early Consent Deadline.     Eligible Secured
Note Holders The Secured Note Exchange Offer will be made, and the New Secured
Notes will be offered and issued, only (a) in the United States to holders of
the Existing Secured Notes who are “qualified institutional buyers,” as defined
in Rule 144A under the Securities Act of 1933 (the “Securities Act”), (b) in the
United States to holders of Existing Secured Notes who are “accredited
investors,” as defined in Rule 501(a)(1), (2), (3), (7) or (8) of Regulation D
under the Securities Act and (c) outside of the United States to holders of
Existing Secured Notes who are persons other than U.S. persons in reliance upon
Regulation S under the Securities Act (collectively, “Eligible Secured Note
Holders”).     Summary of Certain Material Terms of New Secured Notes The New
Secured Notes will be subject to documentation that will provide for terms
substantially identical to those of the Existing Secured Notes, except the
following:          ●   Maturity: September 14, 2017; provided, however, that if
(a) the Company satisfies the Convertible Exchange Condition (as defined below)
and (b) the Company has satisfied the Special Redemption Condition (as defined
below), then the maturity date for the New Secured Notes shall be December 15,
2018.               ●   Convertible Exchange Condition: The Company shall be
deemed to have satisfied the “Convertible Exchange Condition” if the Company
shall have completed the Convertible Exchange Offer by June 30, 2016.          
    ●   Additional Permitted Lien: Third-priority liens on the Collateral, which
secure the New Convertible Notes.

  



3 

 

 



    ●    Special Redemption Condition: All net cash proceeds from sales of
assets outside the ordinary course of business (other than proceeds of accounts
receivable and inventory) (“Designated Asset Sale Proceeds”), received by the
Company or any Restricted Subsidiary after the date of initial issuance of the
New Secured Notes shall be applied either (i) to temporarily repay or prepay
indebtedness under the ABL Facility (any such amounts so applied, in the
aggregate, as may be reduced from time to time, the “ABL Designated Paydown
Amount”) or (ii) to mandatorily redeem (on one or more occasions), upon between
five and 30 days’ prior notice, the New Secured Notes at a price equal to par
plus accrued and unpaid interest to, but not including, each applicable
redemption date (each, a “Special Redemption”). The foregoing requirement will
be in effect until Special Redemptions of at least $40.0 million aggregate
principal amount of New Secured Notes have been completed. The Company shall be
deemed to have satisfied the “Special Redemption Condition” if, not later than
October 31, 2016, with respect to New Secured Notes in an aggregate principal
amount of not less than $27.5 million, it shall have either (i) completed
Special Redemptions or (ii) issued irrevocable notices for Special Redemptions.
The Company’s availability under clause (1) of the definition of “Permitted
Debt” (the Senior Credit Facility debt basket) will be reduced by the amount of
the then outstanding ABL Designated Paydown Amount. The ABL Designated Paydown
Amount will be reduced (to an amount not less than zero), from time to time, by
the amount of New Secured Notes that have been subject to Special Redemption as
permitted by this paragraph. If the Company does not satisfy the Special
Redemption Condition, it shall pay, on the sixth trading day after October 31,
2016, an additional fee (the “Additional Fee”) to holders of New Secured Notes
equal to 4.00% of the outstanding principal amount thereof, 1.00% of which shall
be payable in cash and 3.00% of which shall be payable, in the Company’s sole
discretion, either in cash or in Company Common Stock (rounded down to the
nearest whole share), which shall be valued based on the VWAP of the Company
Common Stock for the five full trading days prior to the date of payment. The
Company may use, in addition to Designated Asset Sale Proceeds, the net proceeds
from an issuance of Junior Indebtedness (as defined below) or equity securities
to make Special Redemptions to satisfy the Special Redemption Condition or to
pay the Additional Fee. The Company may use, in addition to Designated Asset
Sale Proceeds, (i) the net proceeds from a sale of accounts receivable and
inventory outside the ordinary course of business or (ii) cash or borrowings
under the ABL Facility up to the ABL Designated Paydown Amount to make Special
Redemptions to satisfy the Special Redemption Condition. “Junior Indebtedness”
means indebtedness that is either unsecured or secured by a lien ranking junior
to the liens securing the ABL Facility, the New Secured Notes and the New
Convertible Notes. The Company shall be required to effectuate a Special
Redemption only (i) if the aggregate amount of Designated Asset Sale Proceeds
that have not been applied to repay or prepay the ABL Facility are greater than
$5.0 million; and (ii) to the extent the Special Redemption is permitted by the
ABL Facility.

 



4 

 



 



    ●    Asset Sale Covenant Exception: The use of net proceeds from the sale of
assets for Special Redemptions shall be a permitted application of such net
proceeds under the Asset Sale covenant.               ●   Optional Redemption:
The Company may redeem the New Secured Notes, in whole or in part, at any time
and from time to time, at its option, at a redemption price equal to par plus
accrued and unpaid interest to, but not including, the redemption date.        
      ●    Additional Covenants: The Company shall not (and shall not permit any
of its Restricted Subsidiaries to) (i) directly or indirectly apply any net
proceeds from any sale, transfer or other disposition of any assets to redeem,
repay or prepay the Existing Secured Notes or the Existing Convertible Notes (as
defined below) or (ii) repay, redeem, prepay, retire, defease or otherwise
satisfy the Existing Secured Notes using, directly or indirectly, more than
$10.0 million of borrowings under its ABL Facility (or any indebtedness that is
secured by a lien that ranks higher in priority than the liens securing the New
Secured Notes and the guarantees thereof).                ●   Additional Event
of Default: The Company has not completed the Convertible Note Exchanges by June
30, 2016 (other than by reason of a material breach of the relevant Transaction
Support Agreement by the relevant Supporting Convertible Noteholder).          
     ●   Post-Closing Amendments to the Indenture Governing the New Secured
Notes: Technical amendments to the Indenture, dated as of February 8, 2016,
governing the New Secured Notes (the “New Secured Notes Indenture”) will be made
with the consent of holders of a majority of the outstanding aggregate principal
amount of New Secured Notes eligible to give such consents (i) in order to
permit the Convertible Note Exchanges and related transactions and (ii) in order
to permit the issuance of Subsequent Exchange Notes (as defined in the New
Secured Notes Indenture) to any holders of Existing Secured Notes (including
those that were eligible to participate in the Secured Notes Exchange Offer), on
terms no more advantageous to the holders of such Existing Secured Notes than
the terms of the Secured Note Exchange were to the Supporting Secured
Noteholders, provided that such terms shall not include a Consent Solicitation
or the payment of any tender or consent fees.           Registration Rights

All shares of Company Common Stock issued in connection with the Secured Note
Exchange Offer will have customary shelf registration rights pursuant to a
customary registration rights agreement (the “Registration Rights Agreement”).
The Registration Rights Agreement will permit all legal means of monetizing the
Company Common Stock by the selling stockholders. Pursuant to the Registration
Rights Agreement, the Company shall file a registration statement (the
“Registration Statement”) on Form S-3 (or another appropriate form, if Form S-3
is unavailable) to register the resale of such Company Common Stock not later
than October 1, 2016, if, as of such date, the Company (A) has not satisfied the
Special Redemption Condition and (B) has not determined irrevocably to pay the
Additional Fee entirely in cash. The Company shall also seek to have such
Registration Statement declared effective by the SEC as soon as practicable
after filing thereof.  

 

The New Secured Notes will not have registration rights.

         





5 

 

 

CONVERTIBLE NOTE EXCHANGES

 





Exchange Offer Overview In each of the Convertible Note Exchanges, the Company
will offer to issue new 5.25% Senior Secured Convertible Notes due 2019 (the
“New Convertible Notes”) in exchange for the Company’s existing 7.00%
Convertible Senior Notes due 2017 (the “Existing Convertible Notes”) that are
held by each Supporting Convertible Noteholder. The Convertible Note Exchanges
shall be settled on the Convertible Note Exchange Settlement Date (as defined
below). The “Convertible Note Exchange Settlement Date” shall be June 30, 2016
unless (i) the Stockholder Approval (as defined below) shall have been earlier
obtained and (ii) the Conversion Shares Registration Statement (as defined
below) shall have been earlier declared effective by the SEC, in which case, the
Convertible Note Exchange Settlement Date shall be as promptly as practicable
after both such events described in clauses (i) and (ii) have occurred.    
Exchange Consideration For each $1,000 principal amount of Existing Convertible
Notes exchanged pursuant to the Convertible Note Exchanges, an exchanging holder
of Existing Convertible Notes (an “Exchanging Convertible Noteholder”) shall
receive $700 principal amount of New Convertible Notes.         The Company
shall pay in cash on the Convertible Note Exchange Settlement Date any accrued
and unpaid interest owed to an Exchanging Convertible Noteholder on account of
its exchanged Existing Convertible Notes.     Summary of Certain Material Terms
of New Convertible Notes The New Convertible Notes will be subject to
documentation which will include, among other things, the following material
terms:         ●    Guarantors: All current and future guarantors of the New
Secured Notes, the Existing Secured Notes, the ABL Facility and any other
indebtedness of the Company or any guarantor of the New Convertible Notes with
an aggregate principal amount in excess of $0.5 million must also guarantee the
New Convertible Notes.               ●   Collateral: The New Convertible Notes
shall be secured on a “silent” third-priority basis by the same collateral that
secures the New Secured Notes. Unlimited additional senior lien debt will be
permitted. The collateral agent for the New Convertible Notes will enter into an
intercreditor agreement (or an amendment to an existing intercreditor agreement)
with the collateral agents for the New Secured Notes and the ABL Facility to
reflect such lien subordination and limitations on remedies.               ●  
Maturity: December 31, 2019.               ●   Interest Rate: 5.25% per annum,
payable semi-annually in cash.               ●   Fundamental Change: Clause (5)
of the definition of “Fundamental Change” will be replaced by “(5) the Common
Stock ceases to be registered under the Exchange Act.” Upon the occurrence of a
Fundamental Change, the holders of New Convertible Notes will be able to request
that the Company repurchase the New Convertible Notes at par. The holders of New
Convertible Notes will also be able to convert their New Convertible Notes upon
the occurrence of a Fundamental Change. If a conversion occurs in connection
with a Fundamental Change, for each $1,000 principal amount of New Convertible
Notes, the number of shares of Company Common Stock issuable upon conversion
shall equal the greater of (A) $1,000 plus the amount of the Make-Whole Premium
(as defined below) divided by the then applicable Conversion Price and (B)
$1,300 divided by the Stock Price with respect to such Fundamental Change.
Settlement upon conversion in connection with a Fundamental Change shall be in
the form of cash, shares of Company Common Stock or a combination of both, in
the Company’s sole discretion. The value of shares of Company Common Stock for
purposes of the settlement of such conversion will be based on the VWAP of such
shares for the 20 trading days immediately preceding the date of conversion. The
New Convertible Notes will not contain provisions analogous to those applicable
to the Existing Convertible Notes that require the issuance of “Additional
Shares” in connection with a Fundamental Change.

 



6 

 



 



    ●    Conversion Price: The New Convertible Notes shall initially be
convertible into shares of Company Common Stock at a conversion price (the
“Conversion Price”) per share equal to $2.25. The Conversion Price shall be
subject to the same adjustment provisions contained in the Existing Convertible
Notes; provided that, to the extent Company Common Stock (or derivatives) is
issued in respect of any Existing Convertible Notes after the completion of the
Convertible Note Exchanges at an issue price (or exercise or conversion price,
as the case may be) per share that is lower than the Conversion Price then in
effect, (i) the Conversion Price shall be adjusted to the lower of (x) the
lowest issue price per share of the Company Common Stock so issued and (y) the
lowest conversion or exercise price per share of any such derivatives, and (ii)
the Conversion Price shall have the benefit of any adjustment provision
applicable to the conversion or exercise price of such derivatives, to the
extent such provision is more favorable than that applicable to the Conversion
Price.               ●   Optional Redemption: Upon 20 trading days’ notice, if
the daily VWAP of the Company Common Stock has been at least 130% of the
Conversion Price then in effect for at least 20 trading days (whether or not
consecutive) during any 30 consecutive trading day period (including the last
trading day of such period) ending on, and including, the trading day
immediately preceding the date on which such notice of redemption is provided,
the Company shall, from time to time, have the right to redeem any or all of the
New Convertible Notes at a price equal to (A) 100.0% of the aggregate principal
amount thereof plus (B) the Make-Whole Premium (as defined below). The
redemption price can be paid in the form of cash, shares of Company Common Stock
or a combination of both, in the Company’s sole discretion. The value of shares
of Company Common Stock will be based on the VWAP of such shares for the 20
trading days immediately preceding the date of redemption. Prior to the third
trading day prior to the date of any such redemption, any New Convertible Notes
called for redemption may be converted into shares of Company Common Stock at
the Conversion Price then in effect.          



7 

 



 



    ●    Conversion: At any time on or prior to December 31, 2019, the holders
of New Convertible Notes may convert the New Convertible Notes, from time to
time, in whole or in part, into shares of Company Common Stock at the
then-applicable Conversion Price. The conversion may be settled in the form of
cash, shares of Company Common Stock or a combination of both, in the Company’s
sole discretion. The value of shares of Company Common Stock for purposes of the
settlement of the conversion right will be calculated as provided in the
indenture for the Existing Convertible Notes, using a 20 trading day period
rather than a 40 trading day period for the Observation Period. Upon such
conversion, the converting holder shall be entitled to receive an amount equal
to the Make-Whole Premium, payable in the form of cash, shares of Company Common
Stock or a combination of both, in the Company’s sole discretion. The value of
shares of Company Common Stock for purposes of calculating the Make-Whole
Premium upon conversion will be based on the greater of (x) 130% of the
Conversion Price then in effect and (y) the VWAP of such shares for the relevant
Observation Period (using a 20 trading day period), as provided in the indenture
for the Existing Convertible Notes.               ●   Accrued Interest Amount:
In addition, the Company shall pay, on the relevant redemption date (conversion
date or a fundamental change settlement date), in cash, all accrued and unpaid
interest on the New Convertible Notes to be redeemed to, but not including the
relevant redemption date (or conversion date, as the case may be) (the “Accrued
Interest Amount”).                ●   Make-Whole Premium: “Make-Whole Premium”
means, with respect to each $1,000 in principal amount of New Convertible Notes,
an amount equal to the present values of all scheduled payments of interest on
the New Convertible Notes to be redeemed from the relevant redemption date (or
conversion date, in the case of a conversion) to (and including) the earlier of
(x) the fourth interest payment date after such redemption date (or conversion
date, as the case may be) and (y) December 31, 2019 (excluding the Accrued
Interest Amount), computed using a discount rate equal to the yield on the U.S.
treasury security whose tenor most nearly approximates the time until each such
interest payment plus 0.50%.               ●    Delisting: Delisting from the
NYSE/NASDAQ will not be an Event of Default or Fundamental Change, but the
Company shall use all commercially reasonable efforts to remain listed on either
the NYSE or NASDAQ.

 



8 

 



 

    ●    No Additional Third Lien Debt: The Company and the guarantors of the
New Convertible Notes may not incur additional debt secured by liens that rank
equally with the liens securing the New Convertible Notes, other than additional
New Convertible Notes issued in exchange for Existing Convertible Notes that
have not been exchanged in the Convertible Note Exchanges, on terms no more
advantageous to the holders of such Existing Convertible Notes than the terms of
the Convertible Note Exchanges are to the Supporting Convertible Noteholders.  
            ●   Certain Limitations on Refinancing of Certain Existing Debt: The
Company shall not refinance the Existing Convertible Notes or the Existing
Secured Notes with any indebtedness (i) that is senior (either in right of
payment or as to security) to the New Convertible Notes, (ii) as to which a
Person other than the Company or a guarantor of the New Convertible Notes is an
obligor or provides credit support or (iii) that has any scheduled amortization
payments or a maturity date that is earlier than 91 days after the maturity date
of the New Convertible Notes. Notwithstanding the foregoing, the Company shall
be permitted to subsequently issue additional New Secured Notes in exchange for
Existing Secured Notes on terms no more advantageous to the holders of such
Existing Secured Notes than the terms of the Secured Note Exchange were to the
Supporting Secured Noteholders, provided that such terms shall not include a
Consent Solicitation or the payment of any tender or consent fees.          
Registration Rights Any Conversion Shares issuable in respect of the New
Convertible Notes issued to Supporting Convertible Noteholders will be subject
to registration rights under a customary registration rights agreement (the
“Conversion Shares Registration Rights Agreement”), which will provide for the
filing of a registration statement on Form S-3 (or another appropriate form, if
Form S-3 is unavailable) to register the resale of such Conversion Shares (the
“Conversion Shares Registration Statement”). The Conversion Shares Registration
Statement will permit all legal means of monetizing the Conversion Shares by the
selling securityholders. Pursuant to the Conversion Shares Registration Rights
Agreement, the Company will use all commercially reasonable efforts to file the
Conversion Shares Registration Statement as soon as practicable after the filing
of its Annual Report on Form 10-K for the year ended December 31, 2015 (but not
later than the fifth business day after such filing) and to have the Conversion
Shares Registration Statement declared effective by the SEC as soon as
practicable after the filing thereof.       The Company shall pay the holders of
registrable securities under the Conversion Shares Registration Rights Agreement
a fee in cash equal to 5.00% of the aggregate principal amount of such holders’
New Convertible Notes if it fails to have the Conversion Shares Registration
Statement declared effective at or prior to the Convertible Note Exchange
Settlement Date and an additional fee of 0.50% of the aggregate principal amount
of such holders’ New Convertible Notes for each period of 30 days thereafter
that the Conversion Shares Registration Statement has not been declared
effective. Any such fees will be distributed pro rata among the Supporting
Convertible Noteholders based on the principal amount of New Convertible Notes
held.

 



9 

 

 



Conversion Limitation To the extent required under NYSE Rule 312.03, until
stockholder approval (the “Stockholder Approval”) under NYSE Rule 312.03 is
obtained for the issuance of all of the Conversion Shares, the aggregate number
of shares of Company Common Stock that may be issued upon conversion of the New
Convertible Notes shall not exceed a number equal to 19.99% of the outstanding
shares of Company Common Stock as of the date of commencement of the Convertible
Note Exchange Offer.        The Company agrees to use all commercially
reasonable efforts to file a Proxy Statement on Schedule 14A with respect to
Stockholder Approval within five (5) business days of the effective date of the
amended and restated Transaction Support Agreements and obtain Stockholder
Approval as soon as practicable thereafter.       To the extent the Stockholder
Approval is required under NYSE Rule 312.03 and has not been obtained on or
prior to June 30, 2016, Additional Interest (as defined below) shall be paid on
the New Convertible Notes until Stockholder Approval has been obtained.
“Additional Interest” means, initially, 2.00% per annum, increasing to 4.00% per
annum on October 1, 2016. Prior to Stockholder Approval and upon either (i) a
Fundamental Change or (ii) the Company’s exercise of its optional redemption
rights, the Company’s right to settle in Company Common Stock (including upon a
conversion in connection therewith) shall be capped at 19.99% of the then
outstanding shares of Company Common Stock, with the remainder payable in cash.
      The conversion right will also be limited so that, while the shares of
Company Common Stock are registered under the Exchange Act, no holder (or group
of affiliated holders) may convert its New Convertible Notes into a number of
shares of Company Common Stock that exceeds the number that would cause such
holder (or group of affiliated holders) to beneficially own more than 9.99% of
the outstanding shares of Company Common Stock, except in connection with an
issuance of Company Common Stock pursuant to, or upon a conversion in connection
with, (i) the Company’s optional redemption rights or (ii) a Fundamental Change.

 

10



 

 

 